Citation Nr: 0203228	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  98-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  

3.  Entitlement to service connection for periodontal 
disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957 and from January 1958 to February 1982, to 
include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for diabetes mellitus had not been 
submitted.  

This case has previously been before the Board.  In May 1985, 
the Board denied the veteran's claim of entitlement to 
service connection for diabetes mellitus.  In September 1999, 
the Board denied reopening the veteran's claim.  

In May 2001, the Court vacated the Board's September 1999 
decision pertaining to the issues in this matter, citing 
VCAA.  The case has been returned to the Board for further 
appellate review consistent with the Order.  

The Board notes that additional evidence from the veteran was 
received at the Board subsequent to the Court's Order 
vacating the September 1999 Board decision; however, such 
evidence is either duplicative of that which has been 
previously submitted or not relevant to the veteran's claims, 
and thus, the Board is able to issue a decision without 
referring such evidence back to the RO.  See 38 C.F.R. § 
19.37(a) (2001).  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied by 
the Board in May 1985.  

2.  The evidence submitted subsequent to the May 1985 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration, and alone or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence submitted in support of the petition to 
reopen is cumulative.

4.  The veteran served on active duty in Vietnam and has a 
current diagnosis of diabetes mellitus.  

5.  The veteran states that he has received VA treatment 
following service for his periodontal disease from VA in 1984 
and 1988.


CONCLUSIONS OF LAW

1.  Diabetes mellitus may be presumed to have been incurred 
in Vietnam service.  38 U.S.C.A. § 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  

2.  The May 1985 Board decision denying entitlement to 
service connection for diabetes mellitus is final.  Evidence 
submitted since that rating decision is not new and material.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 20.302, 20.1103 (2001).  

3.  The veteran has not submitted a claim for service 
connection for periodontal disease upon which relief may be 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.381, 17.161 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a) (2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2001) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2001).  The diseases listed at 38 C.F.R. § 
3.309(e) (2000) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii) (2001).  
Effective May 8, 2001, 38 C.F.R. § 3.309 was amended to 
include Type II diabetes mellitus.

The May 1985 Board decision that denied entitlement to 
service connection for diabetes mellitus is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order to reopen 
the claim, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened.  See Elkins v. West, 12 Vet. App. 209, 219 (1999); 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  This law eliminates the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to the duty to assist.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102 and 5103; 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the April 1998 rating decision of the reasons and bases for 
the denial of his claims.  He was further notified of this 
information in the May 1998 statement of the case.  The Board 
concludes that the discussions in the April 1998 rating 
decision, as well as in the statement of the case, which were 
both sent to the veteran, informed him of the information and 
evidence needed to substantiate the claims and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of the claims.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), it is stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Service connection

I.  Diabetes mellitus

The veteran has filed a claim for service connection for 
diabetes mellitus.  The decisions of the Board involve three 
separate theories.  Because there has been a change in 
regulations, service connection for diabetes mellitus is 
granted.  However, the effective date of the grant may be 
controlled by either the date of the liberalizing VA issue or 
a Court decision, known as Nehmer.

Because the Board cannot predict the effective date to be 
assigned by the RO, the Board has entered decisions 
addressing the veteran's theories of entitlement.  In a 
separate decision, the Board addressed and denied a claim of 
clear and unmistakable error.  In this decision, the Board 
addresses the initial assertion that new and material 
evidence has been submitted to reopen a claim for service 
connection for diabetes mellitus.  Even though the Board has 
reviewed the case on the basis of the liberalizing 
regulation, the other decisions remain on appeal because of 
potential effective date consequences.  

Regardless, the veteran's ultimate objective, that is, to be 
granted service connection for diabetes mellitus, has been 
obtained.

Type II diabetes, also know as diabetes mellitus, has 
recently been added to the list of diseases presumptively 
connected with exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e) (2001).  Under 38 CFR § 3.307(a)(6)(iii), a 
veteran who served in Vietnam and develops a disease listed 
in § 3.309(e) is presumed to have been exposed to herbicides.  
In this case, the record reflects that the veteran served in 
Vietnam and has been diagnosed with diabetes mellitus.  
Consequently, service connection for diabetes mellitus is 
granted on the sole basis of a liberalizing law or VA issue.  

The Board notes on December 12, 2000, a district court issued 
an order in the class action Nehmer v. United States Veterans 
Administration, Civil Action No. C86-6160 TEH (N.D. Cal.), 
that required assignment of earlier effective dates for 
certain awards of service-connected disability compensation 
based on the presumption of service connection for certain 
diseases in Vietnam veterans under 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e).  Pursuant to the Nehmer court orders, the rules 
governing the effective date of compensation awards based on 
Type 2 diabetes presumptively due to herbicide exposure are 
the same as the rules for other presumptive herbicide 
conditions.  The fact that some Type 2 diabetes claims may 
have been filed and/or denied at a time when, under valid VA 
regulations, Type 2 diabetes was not considered associated 
with herbicide exposure is irrelevant.  In view of the fact 
that we are herein granting service connection based on the 
new regulation, we still must address the issue of whether 
new and material evidence was provided sufficient to reopen 
the claim, as this may have some bearing on the effective 
date.  


II.  New and material evidence

The veteran claims that he began to develop manifestations of 
diabetes mellitus in service.  Service connection for 
diabetes mellitus was denied by the Board in May 1985.  The 
evidence before the Board at that time, included the 
following.

Service medical records reveal no findings or diagnosis of 
diabetes mellitus.  The veteran did not undergo a separation 
examination.

In a March 30, 1983 letter to the veteran, the Clerk of 
Compensation and Pension stated that the veteran's blood 
sugar was high and that further tests were necessary.  An 
appointment was scheduled for another blood sugar reading.  
In a separate medical record, a diagnosis of "[d]iabetes 
mellitus, adult onset (new diagnosis)" was entered.  He was 
hospitalized at a VA facility in April 1983.  In the 
hospitalization summary report, it was noted that the veteran 
had a blood sugar of 329 when tested on March 30, 1983, and 
that fasting blood glucose was 364 on April 4, 1983.  The VA 
examiner stated that the veteran had admitted to polyuria and 
polydipsia for the last 12 to 18 months, along with 
polyphagia.  It was noted that the veteran had been admitted 
with newly diagnosed diabetes.  The discharge diagnosis was 
diabetes mellitus.  

In an October 1983 letter, Dr. R. R. stated that he had 
reviewed a September 1983 letter, which informed the veteran 
that his diabetes had been first diagnosed in March 1983.  
Dr. R. stated that adult onset diabetes was almost always 
characterized by a rather prolonged asymptomatic state 
followed by a variable symptomatic state before it was 
diagnosed.  He noted that in the April 1983 VA 
hospitalization summary report, it stated that "the patient 
does admit to polyuria and polydipsia for the last 12-18 
months, along with polyphagia."  Dr. R. stated that such 
would indicate that the veteran had symptomatic diabetes 
since the time he left the service and probably had 
asymptomatic diabetes for a considerable period of time 
before that, and "[t[hus, I think your determination that his 
diabetes was not present while he was still in active duty is 
incorrect."

Lay statements, VA outpatient treatment reports showing 
treatment for diabetes mellitus, and articles related to 
diabetes mellitus were of record.

The veteran was afforded a Board hearing.  The veteran 
reported that the onset of uncontrolled urination was in 
approximately 1978.  He described getting sleepy while 
driving, increased thirst, and increased itching.  The 
veteran's representative noted high blood sugar levels on two 
occasions in service and stated that the veteran had 
presented a description of manifestations of diabetes for an 
extended period before he knew the significance of these 
symptoms.

In the May 1985 decision, the Board stated that the veteran 
had not brought forth evidence of a diagnosis of diabetes 
mellitus in service or manifestations of such to a 
compensable degree within one year following service.  We 
noted that the veteran and his representative had attempted 
to span the 13-month gap between service and the first 
diagnosis of diabetes mellitus by arguing that symptoms of 
diabetes were present for an extended period before the 
detection of the disease.  Specifically, the Board stated 
that the veteran had argued that the facts shown in the 
record, "viewed in light of the known development 
characteristics of the disorder, warrant a grant of 
presumptive service connection."  It was noted that the 
complaints of increased thirst, fatigue, itching, and 
frequent urination were not actually documented until after 
the presumptive period.  The Board determined that the 
veteran's medically uncorroborated testimony was not, by 
itself, sufficient to show that diabetes mellitus was 
manifest to a compensable degree to warrant a grant of 
presumptive service connection.  Additionally, the Board 
concluded that Dr. R.'s opinion was based upon information 
provided by the veteran, which was not corroborated by the 
clinical evidence.  The Board noted that the veteran had been 
examined at VA and military medical facilities during the 
presumptive period and that none of the symptoms that the 
veteran had described that had occurred during that time were 
shown in those records.  That decision is final.  

A final decision may be reopened if new and material evidence 
is received.  Under section 38 C.F.R. § 3.156, when presented 
with a claim to reopen a previously denied claim, VA must 
determine if new and material evidence has been submitted.  
38 C.F.R. § 3.156 (2001).  New and material evidence is 
defined as follows:

[E]vidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative 
nor redundant, and which by itself or in 
connection with evidence previously assembled 
is so significant that it must be considered 
in order to fairly decide the merits of the 
claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the May 1985 Board decision.  We find that it has not.

The Board has reached the determination that the veteran has 
not presented evidence, which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The reasons for this determination are explained 
below.

The veteran's claims file consists of seven volumes, and thus 
the records submitted since the May 1985 Board denial are 
voluminous.  However, most of the evidence associated with 
the claims file is either duplicative of that which had been 
considered by the Board in its May 1995 decision (the March 
1983 and April 1983 VA medical records, which show his first 
diagnosis of diabetes mellitus and a copy of the October 1983 
letter from Dr. R.) or are not relevant to the veteran's 
petition to reopen the claim for service connection for 
diabetes mellitus, and thus, such records do not constitute 
new and material evidence.  38 C.F.R. § 3.156(a).

The veteran submitted a March 1998 letter from a VA 
physician, who stated that the veteran had been diagnosed 
with diabetes mellitus in March/April 1983.  He stated that 
the veteran "more than likely had this problem quite some 
time prior to [diabetes mellitus] being diagnosed."  We do 
not find that such statement provides a basis for reopening 
the claim for service connection for diabetes mellitus.  The 
VA physician's statement does not state when the condition 
started.  The statement does not lead to the conclusion that 
the examiner was entering an opinion that the condition was 
present in service.  In fact, the statement does not lead to 
the conclusion that the condition was present during the 
presumptive period.  The only conclusion that may be reached 
is that the examiner believed that diabetes existed prior to 
the date of the diagnosis.  

The document is remarkably vague.  We also note that if there 
were an implication that diabetes was present during the 
presumptive period, that fact would not present a basis to 
reopen the claim.  The presumption of service connection 
attaches only if manifest within 1 year of separation from 
service to a compensable degree; and there is no competent 
evidence to that effect.  In any case, the statement is too 
ambiguous for the Board to conclude that the examiner even 
implied that the condition was present within 1 year of 
separation from service.  The document does not otherwise 
provide a relationship between diabetes mellitus and service.  
Therefore, this statement is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

Service connection for diabetes mellitus was previously 
denied because the veteran had not brought forth accepted 
evidence of a diagnosis of diabetes mellitus, either in 
service or manifestations of such to a compensable degree 
within one year following service or a relationship between 
the diagnosis and service.  

We note that the veteran asserted that the Board did not 
consider 38 U.S.C.A. § 1154 in the past, suggesting that 
consideration thereof would be new and material evidence.  
According to VAOPGCPREC 38-97, the misapplication of or 
failure to apply a statue or regulation in a prior final 
decision in itself does not constitute CUE under 38 U.S.C.A. 
§ 5108 for purposes of reopening a claim.  

Although the veteran has alleged that he developed diabetes 
mellitus in service, to include that he had manifestations to 
a compensable degree within one year following service, he 
had previously stated such at the time of the May 1985 
decision.  In any case, his opinion is not competent.  
However, we note the change in regulations, which serves as a 
bar to a grant of service connection of the basis of a 
liberalizing law or VA issue.  

III.  Periodontal disease

The veteran contends that he had periodontal disease which 
began in service.

The question to be answered concerning this issue is whether 
the veteran has presented a legal claim for a VA benefit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board 
answers in the negative.  

Initially, we note that VA regulations applicable to service 
connection for dental disabilities have been revised.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 38 
U.S.C.A. § 5110.  However, here, the changes made to 38 
C.F.R. § 4.159 (now 38 C.F.R. § 3.381 (2001)) are not 
substantive, and thus, neither version is more favorable to 
the veteran's claim.  The Board will proceed with its 
decision, as there is no prejudice to the veteran by the 
decision rendered herein.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to a VA dental examinations or VA 
outpatient dental treatment.  38 C.F.R. § 3.381 (2001).  

For veterans discharged from service after December 31, 1954, 
but before October 1, 1981, application for outpatient dental 
treatment on a one-time completion basis must be received 
within one year of discharge from active duty.  38 U.S.C. § 
612(b); 38 C.F.R. § 17.123 (effective prior to October 1, 
1981).  If the application is not made within this time 
limit, eligibility may only be established in exceptional 
cases.  The exceptions include having prisoner of war status, 
dental conditions due to combat wounds or other service 
trauma, compensable dental disability, a dental condition 
that is associated with and aggravating a service-connected 
disability, those veterans who have service connected 
disability rated 100 percent disabling and certain Chapter 31 
vocational rehabilitation trainees and veterans hospitalized 
at VA facilities.  38 C.F.R. § 17.161 (2001).  

The veteran underwent a VA dental examination in February 
1998.  He reported having undergone periodontal treatment in 
service for periodontitis and having undergone treatment at 
the VA Medical Center in Birmingham, Alabama in 1984 and 1988 
with regular periodontal supportive maintenance treatment 
since that time.  The VA examiner entered a diagnosis of 
generalized moderate chronic adult periodontitis.

Review of the service dental records shows that the veteran 
underwent periodontal surgery during service in 1970.  
Service connection may be established for this type of dental 
disability for treatment purposes only.  Although the record 
does not reflect that the veteran filed a claim for dental 
treatment within one year of his discharge from service, the 
veteran stated that he had received treatment for his 
periodontal disease at VA.  In fact, based upon the veteran's 
statements, he has received more than his one-time post 
service treatment at a VA facility.  The Board notes that 
additional evidence submitted subsequent to the Court's 
decision is either duplicative or not relevant to this claim.  
Therefore, the Board finds that the veteran has not submitted 
a claim for benefits upon which relief may be granted and his 
appeal must be denied.  


ORDER

Service connection for diabetes mellitus is granted, subject 
to potential Nehmer review.  

The petition to reopen a claim for service connection for 
diabetes mellitus based on new and material evidence is 
denied.  

Service connection for periodontal disease is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

